On the question of liability of a city on account of negligence where an original grading of a street is involved, I think the cases of Lochore v. Seattle, 98 Wn. 265,167 P. 918, 7 A.L.R. 800; Allbin v. Seattle, 98 Wn. 275,167 P. 922; and Clark v. Olympia, 117 Wn. 506, 201 P. 755, are directly opposed to Schuss v. Chehalis, 82 Wn. 595,144 P. 916, and cases preceding that. I am of the view that the instruction on negligence is contrary to the doctrine announced in the later cases by this court, but conforms to the announcements in the earlier cases. Being of the opinion that the earlier cases are right and the later wrong, and that the correct doctrine is announced in Schuss v. Chehalis, supra, I think the instruction complained of here stated the law as favorably *Page 202 
to the appellants as they were entitled to. For the reasons given, I concur in the result of the majority opinion.
MAIN, C.J., concurs with BRIDGES, J.